                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                 3:16-cr-74-MOC-DSC-6

UNITED STATES OF AMERICA                      )
                                              )
vs.                                           )              ORDER
                                              )
JARED LAMAR JEFFRIES,                         )
                                              )
                         Defendant.           )
                                              )

       THIS MATTER is before the Court on Defendant’s pro se letter, which has been

docketed as a “Motion to Amend PSR to Remove Enhancement Level.” (Doc. No. 315). In his

letter, Defendant states that he is requesting the Court to remove the six-point enhancement level

he received under U.S.S.G. § 2B3.1(b)(2)(B) when sentenced by this Court in 2016 after being

convicted of Hobbs Act Robbery conspiracy.

       To the extent that Defendant seeks removal of the six-level sentencing enhancement, he

is seeking sentencing relief that must be brought through a motion to vacate under 28 U.S.C. §

2255. Accord Medlin v. United States, No. 5:12-CR-351-BO-2, 2019 WL 638994, at *2

(E.D.N.C. Feb. 14, 2019) (stating that “because petitioner is seeking to remove enhancements,

she is seeking to vacate parts of the sentence that she received in 2014. Petitioner's motion must

be construed as a Section 2255 petition.”).

       IT IS, THEREFORE, ORDERED that Petitioner’s pro se letter, docketed as a “Motion

to Amend PSR to Remove Enhancement Level,” (Doc. No. 315), is DENIED.



 Signed: July 26, 2019




                                                  1
